

116 S2771 IS: Making Pipelines Accountable to Consumers and Taxpayers Act
U.S. Senate
2019-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2771IN THE SENATE OF THE UNITED STATESNovember 5, 2019Mr. Blumenthal (for himself and Mr. Burr) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Natural Gas Act to protect consumers from excessive rates, and for other purposes.
	
 1.Short titleThis Act may be cited as the Making Pipelines Accountable to Consumers and Taxpayers Act or the MPACT Act.
 2.Hearing on changed rates or chargesSection 4(e) of the Natural Gas Act (15 U.S.C. 717c(e)) is amended by striking the third and fourth sentences and inserting the following: Where changes in rates or charges are thus made effective, the Commission may, by order, require the natural-gas company to furnish a bond, to be approved by the Commission, to refund any amounts ordered by the Commission, to keep accurate accounts in detail of all amounts received by reason of those changes, specifying by whom and in whose behalf those amounts were paid, and, on completion of the hearing and decision, to order the natural-gas company to refund, with interest, the portion of those rates or charges by its decision found not justified. At any hearing involving a rate or charge sought to be changed, the burden of proof to show that the changed rate or charge is just and reasonable shall be on the natural-gas company, and the Commission shall give to the hearing and decision of such questions preference over other questions pending before the Commission and decide the same as speedily as possible..
 3.RefundsSection 5 of the Natural Gas Act (15 U.S.C. 717d) is amended— (1)by redesignating subsection (b) as subsection (d); and
 (2)inserting after subsection (a) the following:  (b)Refunds (1)In generalAt the conclusion of any hearing under this section in which refunds of amounts that have been paid are required, the Commission shall order the natural-gas company to make those refunds for the period beginning on the refund effective date established under paragraph (3) and ending on the date on which the new rate established by the Commission under subsection (a) takes effect in amounts in excess of those amounts that would have been paid under the just and reasonable rate, charge, classification, rule, regulation, practice, or contract that the Commission orders to be observed and in force.
 (2)RequirementThe refunds required under paragraph (1) shall be made, with interest, to the persons who have paid the rates or charges that are the subject of the hearing.
						(3)Effective date
 (A)In generalThe Commission shall establish the refund effective date in accordance with this paragraph.
 (B)Hearings initiated on complaintIn the case of a hearing initiated on a complaint, the refund effective date shall be—
 (i)not earlier than the date on which the complaint was filed; and (ii)not later than 150 days after that date.
 (C)Hearing initiated on motion of CommissionIn the case of a hearing initiated by the Commission on its own motion, the refund effective date shall be—
 (i)not earlier than the date on which the Commission publishes notice of the intent to initiate the hearing; and
 (ii)not later than 150 days after that date. (c)No final decisionIf the Commission has not rendered a final decision for a hearing under this section by the end of the 180-day period beginning on the date on which the hearing is initiated, the Commission shall state—
 (1)the reasons why the Commission has failed to render a decision; and (2)the best estimate of the Commission as to when the Commission reasonably expects to render the decision..
			4.Effect
 (a)In generalThe amendments made by sections 2 and 3 shall not apply to any proceeding under the Natural Gas Act (15 U.S.C. 717 et seq.) commenced before the date of enactment of this Act.
 (b)Refiling without prejudiceA proceeding under the Natural Gas Act (15 U.S.C. 717 et seq.) commenced before the date of enactment of this Act may be withdrawn and refiled without prejudice.
			5.Study
 (a)In generalNot earlier than 3 years and not later than 4 years after the date of enactment of this Act, the Federal Energy Regulatory Commission shall conduct a study on the effect of the amendments made by sections 2 and 3.
 (b)RequirementsThe study under subsection (a) shall include an analysis of— (1)the impact, if any, of the amendments made by sections 2 and 3 on the cost of capital paid by natural-gas companies (as defined in section 2 of the Natural Gas Act (15 U.S.C. 717a));
 (2)any change in the average time taken to resolve proceedings under sections 4 and 5 of the Natural Gas Act (15 U.S.C. 717c, 717d); and
 (3)such other matters as the Federal Energy Regulatory Commission may determine to be appropriate and in the public interest.
 (c)ReportOn completion of the study under subsection (a), the Federal Energy Regulatory Commission shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives a report describing the results of the study.